Exhibit 10.1

NTELOS Holdings Corp. Announces Appointment of Conrad Hunter as Wireless
President

WAYNESBORO, VA – March 12, 2010 – NTELOS Holdings Corp. (NASDAQ: NTLS), a
leading provider of wireless and wireline communications services (branded as
NTELOS) in Virginia, West Virginia and Pennsylvania, announced today that Conrad
J. Hunter has been appointed as Executive Vice President, President – Wireless,
effective April 12, 2010. Previously, Mr. Hunter was the Executive Vice
President and Chief Operating Officer for iPCS Wireless since August 2007. From
February 2000 until July 2007, Mr. Hunter was a Vice President of United States
Cellular Corporation, most recently Vice President – Midwest Operations. Prior
to joining United States Cellular Corporation, Mr. Hunter was Vice President and
General Manager of the Virginia region of PrimeCo PCS which was acquired by
NTELOS in 2000. In announcing Mr. Hunter’s appointment, Jim Hyde, Chief
Executive Officer of NTELOS remarked, “Conrad brings with him a wealth of
diverse experience in wireless telecommunications. He has a proven record of
successfully competing against the national carriers and he will be a valuable
addition to our executive team.”

The Company also announced that Frank C. Guido, Executive Vice President,
President – Wireless, will be resigning on March 15, 2010, to pursue other
business interests. Jim Hyde commented, “I want to thank Frank for his
leadership over the last four and half years, and for his significant
contribution to the wireless business. Under his leadership we have consistently
grown our business and are now well positioned for success going forward. We
wish him well in his future endeavors.”

###

About NTELOS

NTELOS Holdings Corp. is an integrated communications provider with headquarters
in Waynesboro, VA. NTELOS provides products and services to customers in
Virginia, West Virginia, Pennsylvania, Kentucky, Ohio, Tennessee, Maryland, and
North Carolina, including wireless phone service, local and long distance
telephone services, high capacity transport, data and voice services for
internet access and wide area networking and IPTV-based video services. Detailed
information about NTELOS is available at www.ntelos.com.

Contact:

Wesley B. Wampler

Director, Investor Relations

Phone: 540-949-3447

wamplerwes@ntelos.com